DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/05/2021. As directed by the amendment: claims 1, 12 have been amended; claims 2-6, 8-10, 13 have been canceled; and no new claims have been added. Thus, claims 1, 7, 11-12, 14-15 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) and 112(d) rejections previously set forth in the office action mailed 10/05/2020.

Response to Arguments
 Applicant’s argument pages 5-8 of the remarks filed 01/05/2021 that the cited prior arts fail to disclose/teach the amended limitations in the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muta et al. (US 2009/0105660) in view of Andino et al. (US 2016/0106584).
Regarding claim 1, Muta discloses 
A multi chamber syringe unit (10, figs. 1-3) comprising: 
a longitudinal body (12, figs. 1-3) with a side wall (side wall of 12, figs. 1-3), a distal end side (distal end side of 12 near the syringe port 18, figs. 1-3), a proximal end side (proximal end side of 12 with the opening end 30, figs. 1-3) opposite to the distal end side (see figs. 1-3), an interior (interior of 12, figs. 1-3) limited by the side wall (side wall of 12) between the distal end side (distal end side of 12 near the syringe port 18) and the proximal end side (proximal end side of 12 with the opening end 30) and a distal opening (18) arranged in the distal end side (distal end side of 12 near the syringe port 18) for providing a liquid out of the body (Examiner notes: the limitation “for providing a liquid out of the body” is interpreted as functional limitation. See par. 0031, when the plunger 22 is pushed into 12, the front drug D1 flows out first through 18 and then through the syringe needle 28. Therefore, the distal opening 18 is configured to provide a liquid out of the body 12); 

a bypass arrangement (26, fig. 1 and par. 0031. Examiner notes: see par. 0031, the gap between 26 of each pair forms a bypass channel along which the rear drug D2 is guided to the syringe port 18) provided in the side wall of the distal chamber of the body (side wall of distal chamber of 12, figs. 1-2); 
a first pharmaceutical liquid (drug D1) arranged in the distal chamber of the body (distal chamber of body 12 containing drug D1, fig. 2); and 
a second pharmaceutical liquid (drug D2) arranged in the proximal chamber of the body (proximal chamber of body 12 containing drug D2), 
wherein the bypass arrangement (26, fig. 1) is located adjacent to the distal end side of the body (distal end side of 12 near the syringe port 18, figs. 1-3), 
wherein the body (12) and the separating element (14) are arranged such that the distal chamber (distal chamber containing drug D1, fig. 2) is essentially emptied when the separating element (14) is moved to the bypass arrangement (26) (Examiner notes: see par. 0031, 26 are formed on an inner peripheral surface of the syringe port 18 side, the length of each 26 is smaller than the entire length of 14 but is larger than the length from the front end to the lip portion 20. 26 dent the lip portion 20 of 14 when 14 reaches the tip of the body 12. The gap between 26 of each pair forms a bypass channel along which the rear drug D2 is guided to the 

Regarding claim 1, Muta discloses the syringe unit as set forth above, except for wherein the first pharmaceutical liquid comprises an enzyme being hyaluronidase and the second pharmaceutical liquid comprises a therapeutic active ingredient, and wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as a hydrogel or complex upon mixing.
Muta only discloses the syringe unit comprising two different drugs D1 and D2 (fig. 2 and pars. 0029-0031)
However, Andino teaches a drug delivery system wherein the enzyme is administered to the ocular tissue in a separate step from – preceding – infusion of the drug (par. 0117), the enzyme is hyaluronidase (par. 0117), and the enzyme and the drug are administered at the same site (par. 0117). Therefore, Andino teaches the system configured to delivered the first pharmaceutical liquid (enzyme being hyaluronidase, par. 0117) and then the second pharmaceutical liquid (drug with therapeutic active ingredient for ocular treatment, pars. 0096-0102) wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a complex upon mixing (Examiner notes: since the enzyme and the drug are administered at the same site and the enzyme is administered prior to the infusion of the drug, they form a complex (enzyme with the drug) upon mixing at the injection site).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the two different drugs D1 and D2 of Muta’s system to be the enzyme and the particular drug for ocular treatment, as taught by Andino, for the purpose of enhancing penetration/release of the drug into the ocular tissues to treat ocular diseases (par. 0117 of Andino).
Regarding claim 7, Muta in view of Andino,

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the drug D2 of Muta’s system to be the drug comprising a protein configured to be delivered to ocular tissues, as taught by Andino, for the purpose of treating ocular diseases (par. 0096 of Andino).
Regarding claim 11, Muta in view of Andino,
Muta further discloses a needle (28, figs. 1-2) connected to the distal opening (18) of the distal end side of the body (distal end side of 12 near the syringe port 18).

Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muta et al. (US 2009/0105660) in view of Goodman et al. (US 2016/0067406) and Andino et al. (US 2016/0106584).
Regarding claim 12, Muta discloses 
A method of preparing a multi chamber syringe (10, figs. 1-3) having a longitudinal body (12, figs. 1-3) with a side wall (side wall of 12, figs. 1-3), a distal end side (distal end side of 12 near the syringe port 18, figs. 1-3), a proximal end side (proximal end side of 12 with the opening end 30, figs. 1-3) opposite to the distal end side (see figs. 1-3), an interior (interior of 12, figs. 1-3) limited by the side wall (side wall of 12) between the distal end side (distal end side of 12 near the syringe port 18) and the proximal end side (proximal end side of 12 with the opening end 30) and a distal opening (18) arranged in the distal end side (distal end side of 12 near the syringe port 18) for providing a liquid out of the multi chamber syringe (Examiner notes: the limitation “for providing a liquid out of the body” is interpreted as functional limitation. See par. 0031, when the plunger 22 is pushed into 12, the front drug D1 flows out first through 18 and then through the syringe needle 28. Therefore, the distal opening 18 is configured to provide a liquid out of the body 12), comprising: 

providing a separating element (14, fig. 2) in the interior of the body (interior of 12) of the multi chamber syringe (10) such that a distal chamber (distal chamber containing drug D1, fig. 2) and a proximal chamber (distal chamber containing drug D1, fig. 2) are formed in the interior of the body (see fig. 2), wherein the first pharmaceutical liquid (drug D1) is held within the distal chamber (distal chamber of body 12 containing drug D1, fig. 2); and 
filling a second pharmaceutical liquid (drug D2) into the proximal chamber (proximal chamber containing drug D2, fig. 2) of the interior of the body (interior of 12). 

Regarding claim 12, Muta discloses the method as set forth above, except for a step of sterilizing the multi chamber syringe, and except for the first pharmaceutical liquid comprises an enzyme being hyaluronidase and the second pharmaceutical liquid comprising a therapeutic active ingredient wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as a hydrogel or complex upon mixing.
However, Goodman teaches a method comprising a step of sterilizing the barrel of the syringe prior to filling (pars. 0048 and 0053).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Muta’s method by adding the step of sterilizing the barrel of the syringe prior to filling, as taught by Goodman, for the purpose of providing sterile environment with little risk of contamination (par. 0053 of Goodman).


 Muta only discloses two different drugs D1 and D2 (fig. 2 and pars. 0029-0031).
However, Andino teaches a method of delivering drug to ocular tissues wherein the enzyme is administered to the ocular tissue in a separate step from – preceding – infusion of the drug (par. 0117), the enzyme is hyaluronidase (par. 0117), and the enzyme and the drug are administered at the same site (par. 0117). Therefore, Andino teaches the method of delivering the first pharmaceutical liquid comprising an enzyme being hyaluronidase and then delivering the second pharmaceutical liquid comprising a therapeutic active ingredient (pars. 0096-0102) wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a complex upon mixing (Examiner notes: since the enzyme and the drug are administered at the same site and the enzyme is administered prior to the infusion of the drug, they form a complex (enzyme with the drug) upon mixing at the injection site).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the two different drugs D1 and D2 of Muta’s system to be the enzyme and the particular drug for ocular treatment, as taught by Andino, for the purpose of enhancing penetration/release of the drug into the ocular tissues to treat ocular diseases (par. 0117 of Andino).
Regarding claim 14, Muta in view of Goodman and Andino,
Muta further discloses a step of providing a closing element (distal portion of 22) in the interior of the body (interior of 12) of the multi chamber syringe (10) such that the proximal chamber (proximal chamber containing drug D2, fig. 2) is closed (Examiner notes: see fig. 2, the proximal chamber containing drug D2 is closed by element 14 and the distal portion of 22).
Regarding claim 15, Muta in view of Goodman and Andino,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DUNG T ULSH/Examiner, Art Unit 3783